COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  SHANNON MARK DOUTHIT,


                             Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00304-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
	Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court
to order the Honorable Alex R. Gonzalez, Judge 83rd District Court of Presidio County, the
Honorable Kenneth DeHart, Judge 394th District Court of Presidio County, and the Honorable Curt
F. Steib, Senior District Judge, to vacate Relator's murder conviction.
 In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.
App. 2007).  An act is ministerial if it does not involve the exercise of any discretion.  State ex  rel.
Hill v.  Court of Appeals for Fifth District, 34 S.W.3d 924, 927 (Tex. Crim. App.  2001).  Based on
the petition and record provided, Mr. Douthit has not demonstrated he is entitled to mandamus relief. 
See Tex. R. App. P. 52.8.  We therefore deny Relator's request.

						GUADALUPE RIVERA, Justice

January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)